Citation Nr: 1607008	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes.

2.  Entitlement to service connection for urinary incontinence, to include as secondary to service-connected diabetes.

3.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2013, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his erectile dysfunction is the result of his service-connected diabetes.

2.  Resolving all doubt in favor of the Veteran, his urinary incontinence is the result of his service-connected disabetes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for urinary incontinence have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for entitlement to SMC based on loss of use of a creative organ have been met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a)(1)(ii) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal for entitlement to service connection for erectile dysfunction and urinary incontinence.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was granted service connection for diabetes by a June 2008 rating decision.  In June 2008, the Veteran asserted that his diabetes remained undiagnosed for a number of years before finally being diagnosed in December 2007.  He also asserted that his erectile dysfunction and urinary incontinence were secondary to his diabetes.

The Veteran reported that he first started having elevated glucose levels in January 2005.  He reported that he started having problems with erectile dysfunction in 2004 to 2005.  He also reported that he started having problems with urinary incontinence in 2007.  The medical record shows that he was diagnosed with diabetes in December 2007.

In May 2008, a VA examiner opined that the Veteran's erectile dysfunction and urinary incontinence were less likely than not caused by his service-connected diabetes.  However, this opinion was based on the lack of objective findings of peripheral neuropathy. 

In August 2009, the Veteran's physician opined that the Veteran's diabetes impacted his erectile dysfunction and urinary incontinence, which were most likely secondary to his service-connected diabetes.  His physician referenced medical literature and objective medical studies.

In December 2013, a VA examiner opined that the Veteran's erectile dysfunction and urinary incontinence were less likely than not proximately due to or permanently aggravated by his service-connected diabetes.  However, this opinion was based on incorrect onset dates.

As such, when weighing the VA opinions with the private opinion, the Board finds that at most they show that the evidence for and against the Veteran's claim is in relative equipoise.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Veteran's claim for service connection for erectile dysfunction and urinary incontinence are granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).

Special Monthly Compensation

With regard to the Veteran's claim for entitlement to SMC for loss of use of a creative organ, the Veteran has been granted service connection for erectile dysfunction herein.

VA provides SMC if a Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k).  Entitlement to SMC based on loss of use of a creative organ can also be granted based on erectile dysfunction.  38 C.F.R. § 3.350(a)(1)(ii).

Therefore, in light of the grant of entitlement to service connection for erectile dysfunction, the Board also finds that entitlement to SMC for loss of use of a creative organ is in order as well. 


ORDER

Service connection for erectile dysfunction is granted.

Service connection for urinary incontinence is granted.

SMC for loss of use of a creative organ is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


